DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 are currently pending in the application and are being examined on the merits in this Office Action. 

Claim Objections
Claim 1 objected to because of the following informalities:  
In claim 1, line 1, it is suggested to amend “a method of operating a fuel cell system including” to - -a method of operating a fuel cell system including:- -.
In claim 1, line 13, it is suggested to amend “to control rotation of the motor” to - -to control a rotation of the motor- -.
In claim 1, lines 20-21, it is suggested to amend “performing a break mode to limit the rotation of the motor while passing current to the motor” to - -a first step of performing a break mode to limit the rotation of the motor while passing a current to the motor- -.
In claim 1, line 23, it is suggested to amend “after rotating the motor” to - -a second step of, after rotating the motor,- -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “an estimated rotational speed of the motor that is based on detection by a sensor”. It is not clear what is require by this limitation as the motor also does not require a rotation detecting sensor (as recited in claim 1, line 9-10). 
Claim 6 recites the limitation “without the method determining that the circulating pump has unfrozen while heating the circulating pump and determining whether the circulating pump has unfrozen”. It is not clear what is required by this limitation. In claim 1, the heating appears to be performed when the circulating pump is frozen and in the break mode however, in the instant claim the heating is performed when determining the circulation pump has unfrozen. In addition, it is not clear what is required by “without the method”. Is it a different process from the claimed method? Clarification or amendment to the claim is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (U.S. Patent Application Publication 2004/0106026) and further in view of Gangwar (U.S. Patent Application Publication 2009/0325000).
Regarding claim 1, Fujita teaches a method of controlling a fuel cell system (title) including
a fuel cell stack (10) (paragraph [0024]),
a reactant gas supply channel (32) (i.e., passage 32) configured to supply a reactant gas into the fuel cell stack (10) (paragraph [0026]),
a reactant gas recirculation channel (33) (i.e., passage 33) configured to circulate reactant off-gas discharged from the fuel cell stack (10) back into the reactant gas supply channel (32) (paragraphs [0028]-[0029]),
a circulating pump (45) provided in the reactant gas circulation channel (32) driven by a motor (M) having no rotation detecting sensor (see figure 1) (paragraph….. (Note: there is no mention of a detecting sensor in the motor of the circulating pump in Fujita therefore, in the absence of a teaching which requires a detecting sensor in the motor of the circulating pump, there is no reason or guidance to have one.),
a control unit (100) configured to control the rotation of the motor (paragraph [0032], [0044]),
the method comprising:
causing the control unit to determine whether the circulating pump is frozen or not (i.e., determines that there is a freeze, for example of that the hydrogen pump is frozen) (paragraph [0044]) (Note: if frozen it is clear that is in a low-temperature environment);
if frozen, a brake mode to limit the rotation of the motor is performed (i.e., rotation of the hydrogen pump is hindered) (paragraph [0044]); and
as to the limitation “after rotating the motor, comparing a rotational speed of the motor with a given value and determining that the circulating pump has unfrozen if the rotational speed of the motor exceeds the given value”, Fujita teaches a rotation speed for each state (Note: each state corresponds to unfrozen and frozen state) (paragraph [0044] where a target rotation speed (i.e., X) corresponds to a given value where circulating pump is unfrozen and an actual rotation speed (Y) corresponds to a given value where circulating pump is frozen (paragraph [0045]). Consequently, it is interpreted that Fujita meets the requirements of the claimed limitation as there is a comparison (i.e., ΔR) of the rotational speed of the motor (as shown in figure 6).
Fujita does not explicitly articulate the specifics of while passing a current to the motor, thereby heat the circulating pump.
Gangwar, also directed to a method of operating a fuel cell system (title) (abstract) having a fuel cell stack (16) (paragraph [0015], teaches a circulating pump driven by a motor (18) (paragraph [0014]-[0016]) (see figure 1) that is provided in a circulation channel of a reactant gas (20) (i.e., recirculation loop) (paragraph [0015]). Further, Gangwar teaches a control unit (i.e., controller) configured to control the rotation of the motor (paragraph [0023]). Moreover, Gangwar teaches a brake mode occurs when is frozen which limits the rotation of the motor (i.e., preventing movement) while passing a current to the motor, to thereby heat the circulating pump (i.e., electrical current provided to the stator coils 24) (paragraph [0028]) (see figure 2).
Fujita teaches the controller determines that the circulating pump is frozen. Gangwar provides the guidance that if the circulating pump is frozen, a current is passed to the shaft of the motor to heat the circulating pump. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fujita to include heating the circulating pump as suggested by Gangwar when determined is frozen in order to defrost the circulating pump and return to normal operation. 
Regarding claim 2, Fujita in combination with Gangwar teaches the method as described above in claim 1 where if the circulating pump is determined to be frozen, a heating is performed defrost the pump. It would be obvious to a skilled artisan to repeat the step if the circulating pump freezes again which would meet the requirements of the claimed limitations. 
Regarding claim 3, as indicated above Fujita teaches a target rotation speed of the motor which corresponds to the motor being in an unfrozen state (see figure 6) (paragraph [0045]-[0046]) and compares the rotational speed of the motor (i.e., ΔR) at a given value (paragraph [0045]). As such, it is reasonable to expect the motor to rotate by inertia when it reaches the target rotation (Note: inertia stops when motor pump starts to freeze or frozen conditions cause the motion of the motor to change which as indicated above, when frozen the rotation of the motor is hindered). Therefore, Fujita meets the requirements of the claimed limitations.     
Regarding claim 5, Fujita in combination with Gangwar teaches the method as described above in claim 1 where a where a process to determine if the circulating pump is in a frozen or unfrozen state is performed and a target and estimated (i.e., actual speed) rotation speed is estimated (paragraph [0044]-[0045]). Fujita does not explicitly articulate the specifics of the detection sensor however, such is implicit or at the very least highly obvious. Fujita teaches changes in the rotation of the motor (paragraph [0044]) and compares a difference (i.e., ΔR) in rotation associate with the state of the motor (i.e., frozen or unfrozen). It would be obvious to a skilled artisan to include sensors in order to detect the rotation of the motor so as to compare the rotation speed with determined values at a given time (i.e., t3) (see figure 6). Nonetheless, as evidenced by Gangwar, the inclusion of sensors in fuel cell systems is known in order to monitor and control the rotational speed of the motor (paragraph [0023]). As such, it would be obvious to a skilled artisan to modify Fujita to include sensors as taught by Gangwar in order to estimate and control rotational speed of the motor. 
Regarding claim 6, Fujita teaches the method as described above in claim 1 but does not teach the particulars as recited in the instant claim. Nonetheless, as indicated above Fujita in combination with Gangwar teaches heating the circulating pump to unfreeze it (see page 6 above, lines 3-18). Fujita further teaches heating other components of the fuel cell system such as a valve to defrost it with heat generated from an in-stopping power generation (i.e., power generation) of the fuel cell (paragraph [0030]). One of ordinary skill in the art could have consider utilizing the heat from the power generation also to heat the circulating pump in the event is frozen. It is well known in the art of fuel cells to reutilize the waste heat or generated heat from the fuel cell for further unit operations.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (U.S. Patent Application Publication 2004/0106026) and Gangwar (U.S. Patent Application Publication 2009/0325000), as applied to claim 1 above, and further in view of Toida (U.S. Patent Application Publication 2014/0295307).
Regarding claim 4, Fujita teaches the method as described above in claim 1 to include the rotation of the circulating pump but does not teach the specifics as recited in the instant claim with respect to the three-phase alternating-current. 
Toida, directed to a fuel cell system (abstract), teaches direct current from the fuel cell can be converted into a three-phase alternating-current in order to supply current to a motor pump (paragraph [0056]).
Fujita provides the guidance the motor rotates based on a determined commanded rotation speed (paragraph [0044]-[0045]). One of ordinary skill in the art before the effective filing date of the claimed invention could have considered supplying a three-phase alternate-current which is a conversion of direct current from the fuel cell in order to control the rotation of the motor, in particular, since the rotation is hindered when the motor is detected to be frozen (as articulated in the rejection of claim 1 above) (paragraph [0045]), the motor would be required to rotate once is defrosted which would utilize the three-phase alternate-current to gradually increase rotation which was hindered by frozen conditions. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The particulars as recited in the instant claim, in particular, the fuel cell system further comprising a temperature sensor where the method determines that the circulation pump has a fault if the circulating pump does not rotate when the temperature of the reactant gas is equal to or higher than a given value and a given time has passed in combination with the features as recited in independent claim 1 are not taught or suggested in the prior art. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723